Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action filed on 10/28/2021. Claims 1, 9, 11, 12, 18, and 20 have been amended. Claims 1-20 are pending in this Office Action.
  EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Shabbi S. Khan (Reg. No.: 61,884) on 11/29/2021 at 9617-502-3291.

In claims:

Please replace claims 1, 4, 6, 10-17, and 19-20 with the amended claims 1, 4, 6, 10-17, and 19-20. 

Claims 9, and 18 canceled.






Amendments to the Claims:
1.	(Currently Amended) A method for generating [[a]] multidimensional data structures using fantasy sports account activity, comprising:
maintaining, by one or more processors, a plurality of user profiles, each of the plurality of user profiles having one or more respective player lineups associated with at least one fantasy sports contest;
identifying, by the one or more processors, for a first user profile of the plurality of user profiles, one or more player lineups of the first user profile and one or more respective contests for which the one or more player lineups were entered, each of the one or more player lineups including a plurality of players, each of the plurality of players having one or more player attributes, each of the one or more respective contests having one or more contest attributes;
receiving, by the one or more processors from a server, the one or more contest attributes of the one or more respective contests;
generating, by the one or more processors, for the first user profile, a multidimensional data structure including a plurality of features, wherein each feature is generated based on at least one of the one or more player attributes of the plurality of players included in the one or more player lineups and at least one of the one or more contest attributes of the one or more respective contests for which the one or more player lineups were entered;
determining, by the one or more processors using the multidimensional data structure, an association between at least one of the one or more player attributes and at least one of the one or more contest attributes using the one or more contest attributes received from the server;  
assigning, by the one or more processors, a priority score to each future contest in a list of future contests based on the plurality of features identified in the multidimensional data structure;
first user profile based on the priority score of the future contest; and
providing, by the one or more processors, a content item corresponding to the future contest to the device associated with the first user profile.

4.	(Currently Amended) The method of claim 1, wherein each user profile in the plurality of user profiles includes data corresponding to user interactions with one or more fantasy sports contests executing on a respective device associated with the profile.

6.	(Currently Amended) The method of claim 1, comprising:
generating an activity profile for each user profile having data associated with one or more fantasy sports contests the respective user participated in;
modifying the multidimensional data structure responsive to the activity profile of the first user profile; and
selecting a subsequent content item for the first user profile based on the modification to the multidimensional data structure.

9.	(Canceled)

10.	(Currently Amended) The method of claim 1, comprising:
determining, by the one or more processors, a profile association between the first user profile and the multidimensional data structure; and
storing, by the one or more processors, the profile association in the first user profile.

11.	(Currently Amended) The method of claim 1, comprising:
modifying, by the one or more processors, at least one player attribute or at least one contest attribute associated with the first user profile using a user behavior metric from the one or more respective contests for which the one or more player lineups were previously entered; and
generating, by the one or more processors, one or more features of the plurality of features to include the at least one modified player attribute or the at least one modified contest attribute.

12.	(Currently Amended) A system for generating [[a]] multidimensional data structures using fantasy sports account activity, comprising:
one or more processors; and
memory comprising computer-readable instructions stored in memory that, when executed by the one or more processors, cause the one or more processors to:
maintain a plurality of user profiles, each of the plurality of user profiles having one or more respective player lineups associated with at least one fantasy sports contest;
identify, for a first user profile of the plurality of user profiles, one or more player lineups of the first user profile and one or more respective contests for which the one or more player lineups were entered, each of the one or more player lineups including a plurality of players, each of the plurality of players having one or more player attributes, each of the one or more respective contests having one or more contest attributes;
receive, from a server, the one or more contest attributes of the one or more respective contests;

determine, using the multidimensional data structure, an association between at least one of the one or more player attributes and at least one of the one or more contest attributes using the one or more contest attributes received from the server;  
assign a priority score to each future contest in a list of future contests based on the plurality of features identified in the multidimensional data structure;
select a future contest from the list of future contests for presentation to a device associated with the first user profile based on the priority score of the future contest; and
provide a content item corresponding to the future contest to the device associated with the first user profile.

13.	(Currently Amended) The system of claim 12, wherein the one or more player attributes include one or more of the following: a name, a sport category, a location, a team value, a position value, a price parameter and one or more future contests specific to the respective player; and the one or more contest attributes include one or more of the following: a contest sport category, a contest price parameter, a prize parameter, a registrant threshold, a registrant limit, a current registrant count, a day value, a time value, a duration value, a contest type, and an experience level.

14.	(Currently Amended) The system of claim 12, wherein the computer-readable instructions, when executed by the one or more processors, further cause the one or more processors to:

determine a skill level for each user profile in the plurality of user profiles based on an outcome value corresponding to one or more fantasy sports contests the respective user participated in.

15.	(Currently Amended) The system of claim 12, wherein the computer-readable instructions, when executed by the one or more processors, further cause the one or more processors to:
generate an activity profile for each user profile having data associated with one or more fantasy sports contests the respective user participated in;
modify the multidimensional data structure responsive to the activity profile of the first user profile; and
select a subsequent content item for the first user profile based on the modification to the multidimensional data structure.

16.	(Currently Amended) The system of claim 15, wherein the computer-readable instructions, when executed by the one or more processors, further cause the one or more processors to[[:]] update a second user profile based on the activity profile of the first user profile.

17.	(Currently Amended) The system of claim 12, wherein the computer-readable instructions, when executed by the one or more processors, further cause the one or more processors to[[:]] generate, using a clustering algorithm, a user cluster based on a plurality of multidimensional data structures corresponding to the plurality of user profiles, wherein each 

18.	(Canceled)

19.	(Currently Amended) The system of claim 12, wherein the computer-readable instructions, when executed by the one or more processors, further cause the one or more processors to:
determine a profile association between the first user profile and the multidimensional data structure; and
store the profile association in the first user profile.

20.	(Currently Amended) The system of claim 12, wherein the computer-readable instructions, when executed by the one or more processors, further cause the one or more processors to:
modify at least one player attribute or at least one contest attribute associated with the first user profile using a user behavior metric from the one or more respective contests for which the one or more player lineups were previously entered; and 
generate one or more features of the plurality of features to include the at least one modified player attribute or the at least one modified contest attribute.





Allowable Subject Matter
4. 	Claims 1-8, 10-17, and 19-20 are allowed.
	The closest prior art, US Patent Publication No. 2014/0207840  A1 of Smith et al. (hereinafter Smith) teaches a method and system for conducting one or a plurality of scenarios, simulations, games, or sport in which a plurality of participants are able to designate or "draft" or be assigned a set of assets, such a football team or basketball team or a set of military assets; wherein the closest prior art, US Patent Publication No.: 2008/0102911 A1 of Campbell et al. (hereinafter Campbell) teaches a user views online content such as a news articles on a Web page, a personalized fantasy sports context interface provides information and Web links related to fantasy sports teams or players such as the names of real-life players and teams that are mentioned in the online content. The fantasy sports context is displayed in conjunction with, e.g., alongside, the online content to provide convenient access to the information and the Web links while the user is viewing the content; wherein the closest prior art, US Patent Publication No.: 2017/0165581 A1 of McAuley et al. (hereinafter McAuley) teaches A method of administering a fantasy sports contest may include steps of: obtaining a target score for the fantasy sports contest; identifying a prize corresponding to the target score; receiving input specifying a lineup of a fantasy sports team of a participant in the fantasy sports contest; determining an actual score of the lineup of the participant's team; and determining whether the actual score of the participant's lineup exceeds the target score.

Also, Smith, Campbell and Prahlad fail to teaches determining using the multidimensional data structure, an association between at least one of the one or more player attributes and at least one of the one or more contest attributes using the one or more contest attributes received from the server; assigning, by the one or more processors, a priority score to 
However, the prior arts of record such as Smith, Campbell and Prahlad not teach or fairly suggest the steps as selecting, by the one or more processors, a future contest from the list of future contests for presentation to a device associated with the first user profile based on the priority score of the future contest; and providing, by the one or more processors, a content item corresponding to the future contest to the device associated with the first user profile.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
11/29/2021									
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156